                                          Case 5:19-cv-00409-JGB-SP Document 20-1 Filed 03/13/20 Page 1 of 4 Page ID #:231




                                         1 David P. Myers (SBN 206137)
                                           Ann Hendrix (SBN 258285)
                                         2 John M. Tomberlin (SBN 310345)
                                           THE MYERS LAW GROUP
                                         3 9327 Fairway View Place, Suite 100
                                           Rancho Cucamonga, CA 91730
                                         4 Telephone: (909) 919-2027
                                           Facsimile: (888) 375-2102
                                         5
                                         6 Attorneys for NICOLE JARCZEWSKI
                                         7
                                         8                           UNITED STATES DISTRICT COURT
                                         9                       CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                             NICOLE JARCZEWSKI                     Case No. 5:19−cv−00409−JGB−SP
                                        11
THE MYERS LAW GROUP, A. P. C.




                                                        Plaintiff,                 ASSIGNED TO HONORABLE JUDGE
                                        12
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                             vs.                                   JESUS G. BERNAL
                                        13
                                        14   UNITED PARCEL SERVICE, INC.,          [PROPOSED] ORDER TO CONTINUE
                                             an Ohio corporation, and DOES 1       TRIAL AND ALL RELATED DATES
                                        15   through 10, inclusive
                                        16                                         Final pretrial conference: Aug. 31, 2020
                                                        Defendants.                Trial date:                Sept. 15, 2020
                                        17                                         Complaint filed:           Jan. 18, 2019
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                        [PROPOSED] ORDER TO CONTINUE TRIAL AND ALL RELATED DATES
                                                                                  -1-
                                          Case 5:19-cv-00409-JGB-SP Document 20-1 Filed 03/13/20 Page 2 of 4 Page ID #:232




                                         1                                         ORDER
                                         2        The Court, having reviewed the Joint Request to Continue the September 15,
                                         3 2020, trial date and all related dates, including the discovery cut-off date, and
                                         4 GOOD CAUSE APPEARING THEREFOR, HEREBY ORDERS that the Joint
                                         5 Request is granted and that:
                                         6        1)    The September 15, 2020, trial date is hereby continued until
                                         7 _________________ at __________ a.m./p.m.
                                         8        2)    The August 31, 2020 Final Pre-trial Conference hearing date is hereby
                                         9 continued until _________________ at __________ a.m./p.m.
                                        10        3)    All other related dates be continued accordingly.
                                        11
THE MYERS LAW GROUP, A. P. C.




                                        12        IT IS SO ORDERED.
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13
                                        14
                                        15
                                        16 Dated: _____________________
                                                                                             HON. JESUS G. BERNAL.
                                        17                                                   U.S. DISTRICT COURT JUDGE
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                        [PROPOSED] ORDER TO CONTINUE TRIAL AND ALL RELATED DATES
                                                                                  -2-
                                          Case 5:19-cv-00409-JGB-SP Document 20-1 Filed 03/13/20 Page 3 of 4 Page ID #:233




                                         1                                   PROOF OF SERVICE
                                         2                 Nicole Jarczewski v. United Parcel Service, Inc., et al.
                                         3              United States District Court Case No: 5:19-cv-00409-JGB-SP
                                         4        I am employed in the San Bernardino County, California. I am over the age
                                         5 of 18, and not a party to the within action. My business address is 9327 Fairway
                                         6 View Place, Suite 100, Rancho Cucamonga, California 91730.
                                         7        On March 13, 2020, I served the within document(s) described as:
                                         8 [PROPOSED] ORDER TO CONTINUE TRIAL DATE on the interested parties
                                         9 by placing ☒ the original [or] ☒ a true copy thereof ☐ to interested parties as
                                        10 follows [or] ☒ as stated on the below service list:
                                        11
THE MYERS LAW GROUP, A. P. C.




                                                  D. CHAD ANDERTON
                                        12
   Rancho Cucamonga, California 91730




                                                  JAMES P. VAN
    9327 Fairway View Place, Ste. 100




                                        13        LITTLER MENDELSON, P.C.
                                                  2050 Main Street
                                        14        Suite 900
                                        15        Irvine, CA 92614
                                                  Telephone: 949.705.3000
                                        16
                                                  as follows:
                                        17
                                                       BY MAIL (FRCP 5(b)(1)(C)): I enclosed the document(s) in a sealed
                                        18
                                                        envelope or package addressed to the persons at the addresses above
                                        19
                                                        and (specify one):
                                        20
                                                                 deposited the sealed envelope with the United States Postal
                                        21
                                                                   Service, with the postage fully prepaid.
                                        22
                                                                 placed the envelope for collection and mailing, following our
                                        23
                                                                   ordinary business practices. I am readily familiar with this
                                        24
                                                                   business's practice for collecting and processing
                                        25
                                                                   correspondence for mailing and deposited in the ordinary
                                        26
                                                                   course of business with the United States Postal Service, in a
                                        27
                                                                   sealed envelope with postage fully prepaid.
                                        28


                                                        [PROPOSED] ORDER TO CONTINUE TRIAL AND ALL RELATED DATES
                                                                                  -3-
                                          Case 5:19-cv-00409-JGB-SP Document 20-1 Filed 03/13/20 Page 4 of 4 Page ID #:234




                                         1            BY OVERNIGHT DELIVERY (FRCP 5(b)(1)(F)): I am readily familiar
                                         2             with the firm’s practice of collection and processing items for delivery
                                         3             with Overnight Delivery. Under that practice such envelope(s) is
                                         4             deposited at a facility regularly maintained by Overnight Delivery or
                                         5             delivered to an authorized courier or driver authorized by Overnight
                                         6             Delivery to receive such envelope(s), on the same day this declaration
                                         7             was executed, with delivery fees fully provided for at 2050 Main Street,
                                         8             Suite 900, Irvine, California 92614, in the ordinary course of business.
                                         9            BY PERSONAL SERVICE (FRCP 5(b)(1)(B)(i)): I caused said
                                        10             documents to be served by having a professional messenger service,
                                        11             __________________, personally deliver them to the person(s) at the
THE MYERS LAW GROUP, A. P. C.




                                        12             address(es) noted above. (A confirmation document of the professional
   Rancho Cucamonga, California 91730
    9327 Fairway View Place, Ste. 100




                                        13             messenger service will be retained in our office.)
                                        14            BY ELECTRONIC MAIL WHERE INDICATED: Pursuant to FRCP
                                        15             5(b)(2)(E), I served the foregoing document(s) described by emailing to
                                        16             it each of the aforementioned electronic mail addresses and the
                                        17             transmission was reported as complete and without error. My email
                                        18             address is ymedina@myerslawgroup.com
                                        19            BY NOTICE OF ELECTRONIC FILING, which is a notice
                                        20             automatically generated by the CM/EF system at the time the
                                        21             document(s) listed above was filed with this Court, to lead counsel
                                        22             listed by CM/ECF as “ATTORNEY TO BE NOTICED.”
                                        23
                                        24       I hereby certify that I am employed in the Office of a member of the Bar of
                                        25 this Court at whose direction the service was made.
                                        26       Executed on March 13, 2020, at Rancho Cucamonga, California
                                        27
                                                                                            /s/ Yvonne Medina
                                        28                                                  Yvonne Medina


                                                       [PROPOSED] ORDER TO CONTINUE TRIAL AND ALL RELATED DATES
                                                                                 -4-
